Citation Nr: 0017856	
Decision Date: 07/10/00    Archive Date: 07/14/00

DOCKET NO.  94-46 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefit on appeal.  
In July 1996 and in January 1998, the Board remanded this 
case for further development.  Since the RO has essentially 
complied with the remand requests, the case is now ready for 
adjudication.  


FINDINGS OF FACT

1.  The veteran did not respond to RO requests for medical 
and employment information.  

2.  The veteran failed to report for scheduled VA physical 
examinations on June 16, 1997, and on August 27, 1998.  

3.  The veteran did not notify VA of his inability to report 
for the scheduled examinations or of good cause for not 
reporting.

4.  Evidence does not show that the veteran's address of 
record had changed during the course of his appeal before 
December 1998 or that the RO had more than one address at 
which he could be found during the course of his appeal.  


CONCLUSION OF LAW

The claimant having failed without good cause to report for a 
VA examination necessary to determine his entitlement to non-
service-connected pension benefits, applicable regulation 
requires that the claim be denied.  38 C.F.R. § 3.655(a), (b) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran filed a claim for a nonservice-connected pension 
in September 1992, providing his correct mailing address 
under his signature.  The address included a street number 
and street name located in Hartford, Connecticut.  He had 
previously filed a claim for service connection in May 1992, 
claiming back pain and a nervous condition as disabilities 
which had been incurred in service.  

During the development of his claims, he underwent a VA 
examination in November 1992, stating that he had anxiety, a 
history of pneumonia in 1990, complicated by a collapsed 
lung, and persistent back pain.  Diagnoses were by history 
only.  A March 1993 VA mental disorders examination provided 
an Axis I diagnosis of general anxiety disorder and an Axis V 
Global Assessment Functioning of 60.  A June 1993 cardiology 
examination report did not indicate a cardiac diagnosis.  

In his November 1993 notice of disagreement (NOD), the 
veteran stated merely that he disagreed with October 1993 
decision denying a nonservice-connected pension.  The NOD was 
signed by veteran, and below his signature, he included the 
same address in Hartford, Connecticut, as on his September 
1992 claim.  Of record is a January 1994 letter from the RO 
addressed to the veteran at his address of record, enclosing 
a statement of the case and a VA Form 9 (Appeal to Board of 
Veterans' Appeals), with instructions as to perfecting his 
appeal.  In September 1994, the veteran submitted his 
substantive appeal, stating that he would present his case at 
a personal hearing.  The VAF 9 showed as the veteran's 
address the same address as on previous correspondence.  

Also of record is a September 1994 RO letter sent to veteran 
at the same Hartford address scheduling an RO hearing.  In 
October 1994, the veteran testified at his personal hearing 
before the RO, contending that he was unable to deal with any 
stress, that he experienced heart flutter with sharp pain, 
that he had had pneumonia with a collapsed lung, and that he 
had back pain due to arthritis.  He had last worked in 1985 
for six months as a maintenance worker.  

In November 1994, RO sent the veteran at the same address of 
record in Hartford a supplemental statement of the case 
(SSOC) with notice of the necessity to respond within 60 days 
to perfect his appeal as to any new issue.  The veteran did 
not respond.  In October 1995, the RO wrote to the veteran at 
the Hartford address enclosing copies of his medical records 
and of the supplemental statement of the case which he had 
previously requested.  

The Board first remanded this case in July 1996 for 
additional medical records, a Social Security disability 
determination with supporting medical and employment records, 
and a VA general medical examination with such special VA 
examinations as might be indicated.  

In an August 1996 letter to the veteran, sent to the same 
address of record, the RO requested additional evidence to be 
submitted within 60 days and enclosed copies of VA Form 21-
4138 on which to list all medical facilities and dates of 
treatment where the veteran had been treated.  For non-VA 
treatment, copies of VA Form 21-4142 were enclosed.  The RO 
requested that the evidence be submitted within 60 days and 
advised that failure to respond within the time limit could 
have an adverse effect on the determination of his claim.  
The veteran did not respond within the aforementioned 60 
days.  

The RO also requested in a December 1996 letter sent to the 
veteran's address of record that he obtain records pertaining 
to him from the Social Security Administration, as RO had had 
no success in procuring these records despite two requests.  
The veteran did not respond.  

In March 1997, a VA medical facility in West Haven, 
Connecticut, wrote the veteran scheduling a Compensation & 
Pension examination for April 9, 1997.  The letter, which had 
been sent to an address in Rocky Hill, Connecticut, rather 
than Hartford, was returned to the West Haven facility 
postmarked March 26, 1997, with a notation that the veteran 
was no longer at that address.  

Also in March 1997, the RO received a statement in support of 
claim from the veteran, again indicating as his address of 
record the same Hartford address.  With this statement were 
enclosed two copies of VA Form 21-4142, suggesting that the 
veteran had received the August 1996 RO letter requesting 
such information.

Pursuant to the Board's July 1996 remand, the RO in May 1997 
requested a VA medical facility in Newington, Connecticut, to 
schedule a medical examination for the veteran.  The letter 
contained the veteran's correct address of record in 
Hartford.  A notation in the claims file indicated that 
veteran had been notified by letter that a compensation and 
pension examination had been scheduled for June 16, 1997 and 
that the letter had not been returned by Post Office.  The 
veteran, however, had failed to report for the medical 
examination.  He had not telephoned to cancel, nor had he 
informed the RO of any reason why he had not kept his 
appointment.  

In July 1997, the Social Security Administration wrote to the 
veteran at his address of record in Hartford.  The file 
contains no evidence that the veteran replied.  

The RO issued an SSOC to the veteran's address of record in 
August 1997, which set forth the procedural and substantive 
laws and regulations pertinent to the claim.  Specifically, 
the SSOC quoted, with citation, 38 C.F.R. § 3.159 pertaining 
to VA's duty to assist a claimant in developing facts 
pertinent to his claim.  It stated that, should its efforts 
to obtain evidence prove unsuccessful for any reason which 
the claimant could rectify, VA shall so notify and advise the 
claimant that the ultimate responsibility to provide evidence 
rests with the claimant.  The RO did not, however, inform the 
veteran of the applicability of 38 C.F.R. § 3.655, which 
outlines the potential consequences of failing to report for 
a VA medical examination without good cause.

In October 1997, the RO mailed a letter to the veteran at his 
address of record informing him of the transfer of his appeal 
to the Board of Veterans' Appeals for disposition.  

The Board remanded this case for the second time in January 
1998, noting that veteran had failed to report for his 
scheduled June 1997 VA examination.  Concerned that the 
veteran's claim might have been prejudiced by procedural 
omissions, the Board instructed the RO to inform him of the 
potential applicability of 38 C.F.R. § 3.655.  This 
regulation provides that when entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination or reexamination, and the 
examination was scheduled in conjunction with an original 
claim (other than for compensation), the claim shall be 
denied.  

The Board also noted that the RO had written for treatment 
records to a private physician, a Dr. Zafar, who did not 
respond.  While the appellant had been advised in an SSOC of 
Dr. Zafar's failure to respond, he had not been specifically 
afforded the opportunity to obtain these medical records 
himself.  The Board thus ordered the RO to notify the veteran 
that it was his responsibility pursuant to 38 C.F.R. § 3.159 
to obtain Dr. Zafar's records and to submit them for 
consideration.  The RO was also to reschedule the veteran for 
a VA general medical examination, as well as appropriate 
special VA examinations, if indicated.  The Board specified 
that notice was to be sent to the veteran at his current 
address of record.  

Consequently, in February 1998, the RO wrote to the veteran 
at the Hartford address of record to advise him of his duties 
and responsibilities in pursuing his appeal.  He was again 
requested to complete Form 21-4138 for any private or VA 
treatment since May 1993 and to obtain copies of all 
treatment records from Dr. Zafar, a private physician.  He 
was given notice that he would soon be scheduled for one or 
more VA examinations and that under 38 C.F.R. § 3.655, if he 
failed to report for such examination or examinations without 
good cause, his claim would be rated based on the evidence of 
record, which could include denial of the benefit.  The RO 
enclosed copies of VA Forms 21-527 (Income-Net Worth and 
Employment Statement), which were to be completed for each 
year from 1992 through 1998 and projected for 1999.  The 
veteran should also complete a release form for each non-VA 
care provider indicated.  All of above information was to be 
received within 60 days preferably or at least within one 
year from date of the letter.  

In April 1998, the RO wrote to a VA medical facility in 
Newington, Connecticut, requesting that the veteran be 
scheduled for examination as indicated in the Board remanded 
decision.  The claims file was transmitted to Newington.  In 
June 1998, the RO, not having received any VA medical 
examination reports, followed up.  It was ultimately 
discovered that the veteran had apparently been scheduled for 
examination on August 27, 1998, but had again failed to 
report for his examination.  

In December 1998, the veteran appointed the Connecticut 
Department of Veterans Affairs as his representative.  The 
address on the appointment form lists for the first time a 
different address.  Although the address was on the same 
street in Hartford, Connecticut, the last three digits of the 
four-digit number were different.  

Two January 1999 letters to veteran from the Bureau of 
Rehabilitation Services, Disability Determination Services of 
the State of Connecticut providing notice of appointments for 
physical examination in January and February 1999 were 
addressed to the new address, initially reported in December 
1998.  A February 1999 RO letter to veteran enclosing an SSOC 
also reflects the change in address noted in the December 
1998 power-of-attorney form.  

Despite the fact that the veteran had not reported for VA 
examinations since 1993 or submitted an Income-Net Worth 
Statement since 1992, or complied with other requests from 
the RO, he continued to submit private medical evidence, 
which was considered by the RO in a July 1999 SSOC.  

A December 1999 VA Form 646 from a veterans service officer 
pointed out that the veteran had experienced several address 
changes since the beginning of the appeal process and that a 
nonservice-connected pension appeared to have been denied in 
part because of past failure to report for both VA and Social 
Security examinations.  This representative suggested that 
the veteran may not have reported to medical examinations 
because he never received notice of where and when to report.  
Although he requested that VA make "additional effort" to 
obtain examination dates and pertinent data for the veteran, 
the representative did not submit evidence of good cause on 
behalf of the veteran for failure to report to the two 
examinations.  


II.  Legal Analysis  

The Board remanded this appeal twice, in part because it 
lacked sufficient evidence to make an informed decision.  In 
its first remand, the Board specifically requested a VA 
general medical examination.  When that examination could not 
be accomplished, apparently due to misdirection of the notice 
letter by the VA medical facility, the RO again scheduled an 
examination, but the veteran failed to report.  In its second 
remand, the Board specifically notified both the veteran and 
the RO that certain information and cooperation from the 
appellant were required in order to decide his appeal.  He 
was to contact Dr. Zafar for medical records and to undergo 
VA examination.  The veteran was also to be informed of VA 
regulation 38 C.F.R. § 3.655, outlining the consequences of 
not reporting for VA examinations.  

The RO duly sent the veteran the aforementioned February 1998 
letter complying with the Board's order and informing the 
veteran of the information required to complete his appeal.  
This letter was sent to the veteran's address of record in 
Hartford, Connecticut.  It was not until December 1998, 
nearly a year after the February 1998 letter was mailed, and 
approximately four months after the veteran had failed a 
second time to report for his examination, that the claims 
file reflects a change of address for the veteran.  Moreover, 
although notice of the Social Security examinations appears 
to have been sent to the new address, according to the 
veteran's service officer, he did not report for these 
examinations either.  

In all of these transactions, both the Board and the RO were 
mindful of their duty to avoid prejudice to the veteran by 
notifying him of the provisions of 38 C.F.R. § 3.655.  See 
Curry v. Brown, 7 Vet. App. 59 (1994); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991).  The veteran was 
repeatedly requested to provide certain medical information 
and to complete particular forms.  He was specifically 
informed of the importance of this information in the second 
Board remand and in the February 1998 letter from the RO.  
The requests for information were sent to the veteran's 
address of record, and there is no indication of nondelivery, 
except as to the West Haven VA medical facility.  He neither 
provided the medical or financial information requested nor 
provided releases within the optimal time frame so that RO 
could request medical records on his behalf.  Without such 
information, neither the RO nor the Board is able to make an 
informed determination on the merits of this claim. 

Under pertinent VA regulations, when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. 
§ 3.655(a).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, the claim shall be 
denied.  38 C.F.R. § 3.655(b).  

The record shows that the RO had the veteran's correct 
address, at least until December 1998.  He did not, however, 
respond to the RO's requests for information and did not 
report for two scheduled examinations.  Although his 
representative asserts that the veteran might not have 
received notice of the time and place of the scheduled 
examinations, this remark is an argument, not a statement of 
fact.  It is VA's regular administrative practice to notify 
appellants of the scheduling of examinations.  There is a 
presumption of administrative regularity that a government 
administrative agency has done what it regularly does in the 
administration of programs.  That presumption must be 
rebutted by evidence, not by mere allegation.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  

Moreover, there is no indication in the claims file that any 
mail sent to the veteran at his first address of record was 
returned as undeliverable or that he did not receive notice 
of the two VA examinations.  He did not telephone to 
reschedule an examination nor did he at any time inform the 
RO of good cause for missing either of them.  Unlike the 
situation in Hyson v. Brown, 5 Vet. App. 262 (1993), where 
the initial notice to report for a physical examination was 
returned as undeliverable and there was evidence in VA files 
of other addresses for the appellant, in the instant case, at 
the time of the scheduling of the veteran's medical 
examinations, there was only one address indicated for the 
veteran.  As stated by the Court, in the normal course of 
events, it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him.  Id. at 265.  

In summary, VA is presumed to have notified the veteran of 
the time and place of scheduled examinations necessary in an 
administratively regular manner.  The veteran did not report 
for the examinations and did not provide evidence of good 
cause for not reporting.  Since the claim on appeal is not an 
original one for VA disability compensation, denial of the 
claim is not discretionary.  It is mandatory.  38 C.F.R. 
§ 3.655.  



ORDER

A permanent and total disability rating for nonservice-
connected pension purposes is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

